Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savanuck (4,572,690).  Regarding claim 1, Savanuck discloses a porous bag dispenser (1) that contains a particulate material.  Note Figure 1 and column 1, lines 31-37 and 45-51.  Savanuck states that the particulate material provides friction when applied to a persons’ hands.  Thus, the particulate material defines a plurality of granular particles that are abrasive to some extent.  The bag as taught by Savanuck is inherently capable of being moistened with a liquid.  Note claim 1 of Savanuck stating that the admixture is permeable through the container by manipulation of the container.  The bag is inherently of cleaning debris off the head of a golf club when the bag is moistened with a liquid and a user scrubs the head of the golf club with the bag as the granular particulates seep out of the bag.  
Regarding claim 5, the granular particles as taught by Savanuck are seen as granular beads of material.  
Regarding claim 8, the embodiment as shown in Figure 1 of Savanuck is capable of assuming a sandwich configuration, i.e., folding the bag in half which would inherently be capable of cleaning both sides of the golf club at the same time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Savanuck (4,572,690) in view of “What are other possible make-shift alternatives for chalk powder?”.  Regarding claim 2, Savanuck teaches a bag comprising a granular particulate material that is used for improving a user’s grip.  Note column 1, lines 38-51.  Note also column 4, lines 1-8 stating that the cloth bag of the invention causes drying of the user’s hands to enhance friction by providing a rosin substitute.  Thus, Savanuck provides a suggestion to one of ordinary skill in the art to provide alternative materials within a permeable bag for causing drying of a user’s hands for improving grip.  However, Savanuck specifically lacks the teaching for the material to comprise sand.  “WHAT ARE OTHER POSSIBLE MAKE-SHIFT ALTERNATIVES FOR CHALK POWDER?” reveals that it is known in the art of sports to use sand as an alternative grip improving material for chalk.  “WHAT ARE OTHER POSSIBLE MAKE-SHIFT ALTERNATIVES FOR CHALK POWDER?” states that the sand dries a user’s hands without getting them too dirty.  It would have been obvious of one of ordinary skill in the art to provide the permeable bag of Savanuck with sand therein in order to provide a particulate material that is also capable of drying a user’s hands to enhance the frictional contact therewith.
Regarding claim 3, the combination of Savanuck in view of “WHAT ARE OTHER POSSIBLE MAKE-SHIFT ALTERNATIVES FOR CHALK POWDER?” teaches providing sand in place of rosin or chalk for the permeable bag for improving a user’s grip.  Note column 4, lines 1-8 of Savanuck.  It would have been obvious to one of ordinary skill in the art to provide sand with a size smaller than 1 mm in order to provide a material having similar size characteristics to rosin and chalk in the permeable bag.  It is noted that the particular size for the particles is considered to be obvious given the teachings of Savanuck and “WHAT ARE OTHER POSSIBLE MAKE-SHIFT ALTERNATIVES FOR CHALK POWDER?” and lacking a showing of criticality for the particular size by the showing of a new and unexpected result obtained therefrom.  
Regarding claims 4 and 9, the combination of Savanuck in view of “WHAT ARE OTHER POSSIBLE MAKE-SHIFT ALTERNATIVES FOR CHALK POWDER?” teaches providing sand in place of rosin or chalk for the permeable bag for improving a user’s grip.  It would have been obvious to one of ordinary skill in the art to provide sand with a size between 1-2 mm in order to provide a larger diameter material that is also capable of absorbing moisture from a user’s hands and more easily manipulatable than a powder.  It is noted that the particular size for the particles is considered to be obvious given the teachings of Savanuck and “WHAT ARE OTHER POSSIBLE MAKE-SHIFT ALTERNATIVES FOR CHALK POWDER?” and lacking a showing of criticality for the particular size by the showing of a new and unexpected result obtained therefrom.  It would have been obvious to one of ordinary skill in the art to form the openings in the bag of Savanuck greater than 1 mm in size in order to let the fine sand seep easily through the bag.  
Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Savanuck (4,572,690) in view of Lopez (10,206,477).  Regarding claim 6, note column 3, lines 13-28 of Savanuck stating that the bag may be made from cotton.  However, Savanuck lacks the teaching for the bag to comprise woven voids.  Lopez reveals that it is known in the art of powder dispensing devices to form the bag containing the powder from a woven material such as cotton.  Note column 1, line 61 through column 2, line 10.  It would have been obvious to one of ordinary skill in the art to form the bag of Savanuck from a woven cotton material in order to permit the particular material to escape from the bag and be applied to the user.  
Regarding claim 7, Savanuck lacks the teaching for forming the bag from a synthetic fabric.  Note column 2, lines 61-67 of Lopez stating that it is known to form the bag containing the particulate material from woven or non-woven microfiber, linen, silk, wool, rayon, cotton, microcotton, polyester, polyethylene, polypropylene or any other material enabling powder to pass from inside the head to outside the head through the holes in the mesh or weave.  It would have been obvious to one of ordinary skill in the art to form the bag of Savanuck from a synthetic fabric such as polyester in order to take advantage of that material’s known physical characteristics and still provide a permeable bag construction.  
Regarding claim 12, the combination of Savanuck in view of Lopez teaches a bag formed from a synthetic fabric such as polyester material.  The polyester defines a stretchable fabric that is adapted to stretch to a bigger size as recited.  
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Savanuck (4,572,690).  Regarding claim 10, note column 3, lines 13-17 stating that the dispenser bag may be enclosed within a clear plastic envelope suitably of the zipper-type.  Thus, Savanuck teaches a pouch of waterproof material having an opening for accepting the bag and adapted to be closed so the particles will not leak from the pouch.  It would have been obvious to one of ordinary skill in the art to provide the pouch of a size that does not allow substantial movement of the bag within the pouch in order to reduce manufacturing costs by providing the smallest pouch possible for containing the bag.  
Regarding claim 13, it would have been obvious to one of ordinary skill in the art to provide two of the bags of Savanuck in order to permit a user to use the items on each hand at the same time.  It is noted that providing two of the bags defines a second bag that is adapted to be hand-held comprised of a plurality of openings with granular particles therein.  The first and second bags are capable of being configured in a sandwich configuration for cleaning both sides of a golf club head at the same time.  The bags as taught by Savanuck are capable of allowing the granular particles held in the second bag to seep out during use.  The two bags are capable of cleaning debris off both sides of the head of the golf club when moistened with a liquid and scrubbed by a user.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Savanuck (4,572,690) in view of Shaw (US 2008/0101848).  Regarding claim 11, note column 3, lines 24-28 stating that the bag is closed off by stitching along the stitch line (2).  However, Savanuck lacks the teaching for the portal to allow the bag to be refilled.  Shaw reveals that it is known in the art of permeable bags (14) having a particulate material (18) therein to provide the bag with a fastening means (38) in order to remove and replace the material therein.  Note paragraph [0024] and Figure 2 of Shaw.  It would have been obvious to one of ordinary skill in the art to provide the bag of Savanuck with the fastening means of Shaw in order to permit the particulate material to be removed or replaced.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711